MEMORANDUM**
Federal prisoner Keith Elfonca Mitchell appeals pro se the district court’s denial of his “Motion for Reinforcement of the Plea Agreement.” The district court construed Mitchell’s motion as a second or successive motion under 28 U.S.C. § 2255, and concluded that it lacked jurisdiction to reach the merits. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We affirm.
Because Mitchell filed the instant motion after the statutory period for a § 2255 motion expired, the district court properly dismissed the motion for lack of jurisdiction. See 28 U.S.C. § 2255 (imposing a one-year statute of limitations); United States v. Monreal, 301 F.3d 1127, 1130-31, 1133 (9th Cir.), cert. denied, — U.S.-, 123 S.Ct. 1008, 154 L.Ed.2d 925 (2003).
Nor may Mitchell “circumvent the requirements of AEDPA by simply styling the petition as a motion to enforce the plea agreement.” Monreal, 301 F.3d at 1133; see Garcia v. Bunnell, 33 F.3d 1193, 1195 (9th Cir.1994) (recognizing that this court “may affirm on any ground supported by the record, even if it differs from the reasoning of the district court.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.